NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         AUG 10 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   20-10023

                Plaintiff-Appellee,               D.C. No. 2:09-cr-00709-GMS-4

  v.
                                                  MEMORANDUM*
LARRY LORENZO DOWNING,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

       Larry Lorenzo Downing appeals from the revocation of supervised release

and the 10-month sentence and 24-month term of supervised release imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Downing’s

counsel has filed a brief stating that there are no grounds for relief, along with a



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Downing the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  20-10023